J-S74018-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

STEVE ROANE

                            Appellant                 No. 1492 EDA 2015


           Appeal from the Judgment of Sentence February 19, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0015731-2013
                           CP-51-CR-0015746-2013
                           CP-51-CR-0015756-2013
                           CP-51-CR-0015757-2013


BEFORE: OTT, J., RANSOM, J., and STEVENS, P.J.E.*

MEMORANDUM BY OTT, J.:                           FILED NOVEMBER 21, 2016

        Steve Roane1 appeals from the judgment of sentence entered on

February 19, 2015, in the Court of Common Pleas of Philadelphia County,

following his convictions2 on four counts of theft, receiving stolen property

(RSP), 18 Pa.C.S. § 3925. Roane received an aggregate sentence of seven


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
    Relevant to this appeal, he was also known as Kyle Roane.
2
  Roane was tried in a non-jury trial on October 17, 2014. The trial court
took the evidence under advisement and issued its verdict on October 24,
2014, after which, pursuant to the official docket, Roane fled. He was
apprehended shortly thereafter, still in the courthouse.    See Docket,
10/24/2014.
J-S74018-16



to fourteen years’ incarceration and was ordered to pay $6,353.00 in

restitution. In this timely appeal, Roane raises a single issue; he claims the

Commonwealth presented insufficient evidence to prove he knew the cars he

transferred to a tow company were stolen. After a thorough review of the

submissions by the parties, relevant law, and the certified record, we affirm.

      We begin with often-stated standards guiding our review:

      The standard of review for claims of insufficient evidence is well-
      settled. With respect to such claims, we consider the evidence in
      the light most favorable to the Commonwealth as verdict winner.
      In that light, we decide if the evidence and all reasonable
      inferences from that evidence are sufficient to establish the
      elements of the offense beyond a reasonable doubt. We keep in
      mind that it was for the trier of fact to determine the weight of
      the evidence and the credibility of witnesses. The jury was free
      to believe all, part or none of the evidence. This Court may not
      weigh the evidence or substitute its judgment or that of the
      factfinder.

Commonwealth v. Devries, 112 A.3d 663, 667 (Pa. Super. 2015)

(citations omitted).

      In relevant part, the crime of RSP is defined as,

      (a) Offense defined. --A person is guilty of theft if he
      intentionally receives, retains, or disposes of movable property
      of another knowing that it has been stolen, or believing that it
      has probably been stolen, unless the property is received,
      retained, or disposed with intent to restore it to the owner.

18 Pa.C.S. § 3925(a).

      As noted earlier, the only element of the crime at issue is knowledge –

whether Roane knew the cars were stolen or believed they had probably

been stolen.    The trial court reviewed the totality of the evidence and



                                     -2-
J-S74018-16



concluded the evidence proved such knowledge beyond a reasonable doubt.

We agree with the trial court.

       We begin our analysis by noting:

       That proof of guilt may be established by circumstantial evidence
       is settled law in Pennsylvania. Commonwealth v. Nasuti, 385
       Pa. 436, 123 A.2d 435 (1956). In a criminal prosecution, the
       evidence is sufficient to warrant a conviction where the
       circumstances proved are such as reasonably and naturally
       justify an inference of guilt, and are of such volume and quality
       as to overcome the presumption of innocence and satisfy the
       fact-finder of the accused's guilt beyond a reasonable doubt.
       Commonwealth v. Lewis, 190 Pa. Super. 591, 155 A.2d 410
       (1959).

Commonwealth v. Parsons, 335 A.2d 800, 802 (Pa. Super. 1975).

       The underlying facts, as related by the trial court in its Pa.R.A.P.

1925(a) opinion demonstrate the sufficiency of the evidence.

       July 25th of 2013, Timothy Barnhill was having mechanical
       issues with his 2001 Oldsmobile Aurora which he parked on Fox
       and Abbotsford Avenues. Mr. Barnhill returned later that day
       and his vehicle was missing. On August 19, 2013, Larry Johnson
       left his 1994 Chevy S-10 at 3700 K Street from where it was
       stolen. On August 15, 2013, Rhea Wright went out of town and
       when she returned on August 26, 2013, her 1999 Mazda Protégé
       was missing.[3] On August 31, 2013, Tiara Dubose parked her
       2000 Pontiac Grand Prix on 4300 Clarissa Street. When she
       returned on September 1, 2013, the vehicle was missing. Ms.
       Wright, Mr. Barnhill, Ms. Dubose, and Mr. Johnson all indicated
____________________________________________


3
   The towing agreements for the Wright and Johnson vehicles,
Commonwealth Trial Exhibits C-10 and C-8 respectively, show both vehicles
were towed on August 19, 2013. The pre-printed form numbers on the top
of the towing agreements are sequential, numbers 2514 and 2515,
respectively.




                                           -3-
J-S74018-16


       that they did not give permission to anyone to use their
       vehicles.[4]

       Detective Szatkowski investigated the missing vehicles and
       found towing agreements for the sale of all four vehicles to a
       company called Hooked, Inc.[5]       The agreement listed that
       [Roane] sold the vehicles to be junked and received around $350
       for each vehicle. On September 18, 2013, Detective Szatkowski
       interviewed [Roane].      In that interview, [Roane] did not
       remember Ms. Wright’s vehicle; however, he acknowledged that
       the tow agreement indicated that [Roane] had junked the car
       and been paid $300.

       [Roane] further indicated that he was called out to look at Mr.
       Barnhill’s vehicle as a mobile mechanic. The car had a bad
       motor and the person with the vehicle told [Roane] to junk it.
       [Roane] paid the person with the vehicle $150 for it and received
       the registration and key. [Roane] then sold the vehicle to the
       tow company to be junked for $350.

       In his statement, [Roane] claimed that he was called to look at
       Ms. Dubose’s vehicle and met a young, black female who had a
       baby with her. The transmission was broken and the woman
       told [Roane] to get rid of the vehicle. [Roane] called the tow
       truck, signed for the vehicle, and was paid $350.

       In his statement, [Roane] asserted that he was called to Mr.
       Johnson’s the [sic] vehicle because the passenger wheel was
       broken. [Roane] said that it could not be fixed on the street,
       and the man with the car, who identified himself as the operator
       not the owner of the vehicle, told [Roane] to junk the vehicle.
       The man with the vehicle paid [Roane] $45 for his work.
       [Roane] called the tow company and completed the towing
____________________________________________


4
  Additionally, the evidence indicated that none of the victims knew Roane.
See Commonwealth Trial Exhibits 2 – 5, Ownership and Non-Permission
Interview Sheets.
5
 Technically, three of the agreements are with Hooked, Inc., the fourth was
with Northside Towing. However, it appears that Hooked, Inc. simply
changed locations and names and became Northside.




                                           -4-
J-S74018-16


       paperwork but claimed that the                tow   company   paid   the
       unidentified man for the vehicle.[6]

       [Roane] admitted that the tow truck drivers did not know that
       the individuals junking the cars were not the owners.

Trial Court Opinion at 2-3.7

       Summarizing,       the    official   record   demonstrated    that   over   an

approximately five week time frame, Roane acted as the “owner” of four

vehicles which were subsequently sold to a towing company as scrap.

Although Roane delivered registration papers and a key for one of the

vehicles to the tow company, he never had or claimed to have title to any of

the cars he purportedly “owned.”               In one instance, he claimed to have

purchased the car prior to his dealings with Hooked, Inc.             There was no

indication in any of the evidence presented at trial that Roane ever

confirmed or even tried to confirm the identity of the person from whom he

obtained each vehicle.          Similarly, there was no evidence presented that

Roane identified or tried to confirm the identity of those people as the actual

owners of the vehicles in question.

____________________________________________


6
  The towing agreement contradicts the claim that Roane was not paid for
the Johnson vehicle. The towing agreement lists Kyle Roane as the owner or
owner’s authorized representative who received a $350 pay-out for the
vehicle. See Commonwealth Exhibit C-8, Towing Agreement #2515. Kyle
Roane was also listed as the “owner” of Wright’s Mazda, which had been sold
to and towed by Hooked earlier in the day. See Commonwealth Exhibit C-
10, Towing Agreement #2514.
7
  At trial, evidence was presented of a fifth car that was similarly sold and
towed on August 29, 2013. Roane was acquitted of that charge.



                                            -5-
J-S74018-16



        The trial court determined,

        According to [Roane], instead of paying [Roane] for his labor for
        looking at the vehicles [as a mobile mechanic], the operators,
        out of pure charity, paid [Roane] the proceeds of junking their
        vehicles. These vehicles were expensive property which any
        reasonable person would not give away lightly.[8] Even if this
        Court accepted [Roane’s] statement as true, these actions are so
        contrary to the operators’ own interests that a reasonable person
        would have known that the transaction was illegal.           This
        evidence is sufficient to establish [Roane] knew the vehicles
        were stolen when he arranged to have them towed and took the
        proceeds from junking them.

Trial Court Opinion at 5.

        The circumstances of this case are similar to those in Commonwealth

v. Parsons, supra. There, in 1973, Parsons purchased a 6 mm rifle and

telescopic scope and a .410 over/under shotgun that had recently been

stolen from a gun shop. The guns and scope had a combined value of

$233.00, but Parsons purchased them for a combined price of $65.00

Parsons, who had owned and sold guns in the past, had a knowledge of the

value of guns, but did not question the low cost of the weapons.        Shortly

after purchase, Parsons resold the guns for $85.00. Parsons was convicted

of RSP and appealed, claiming the Commonwealth had not proved he knew

the guns had been stolen. In affirming his conviction, a panel of our Court

reasoned:


____________________________________________


8
    As noted above, restitution for the vehicles totaled more than $6,300.00.




                                           -6-
J-S74018-16


      The evidence presented in the instant case justifies the
      conclusion that appellant knew or had reasonable cause to know
      that the guns he purchased were stolen. He purchased them
      from a man whom he had seen but whom he did not know well,
      at a Citizens' Club, for a total price of $65. Despite the unusual
      circumstances of the sale, appellant did not question how the
      seller, Frank Powell, had obtained the weapons. Instead,
      appellant testified that he believed Mr. Powell's story that the
      guns were being sold because Powell was divorcing his wife.
      When asked on cross-examination: ‘Why would that mean that
      he would have to sell his guns?’ appellant answered: ‘How
      should I know. He just said he was breaking up and he wanted
      to get rid of his guns so I bought them.’

      Appellant likewise did not question the low price he was asked to
      pay for the guns, although he testified that he has owned and
      sold many guns in the past. Appellant, therefore, had a basis on
      which to estimate the true value of the weapons. Appellant
      testified that after keeping possession ‘for a day or so’ he resold
      the weapons. The evidence that the rifle and shotgun were worth
      twice what appellant paid for them may give rise to an inference
      of knowledge that the goods were stolen. Commonwealth v.
      Cohan, 177 Pa. Super. 532, 111 A.2d 182 (1955). In the instant
      case, the evidence of the low price of the guns, coupled with
      appellant's failure to inquire about the origin of the guns and his
      subsequent sale of the weapons shortly after he acquired them,
      was sufficient to indicate that appellant was aware that the rifle
      and shotgun were stolen items. As we noted in Commonwealth
      v. Meyers, 154 Pa. Super. 8, 34 A.2d 916 (1943), the
      Commonwealth need not demonstrate the utter impossibility of
      innocence in order to prove its case. It must only offer proof
      beyond a reasonable doubt that the accused had reason to know
      that the goods in his possession were stolen.

Id. at 803 (citations to certified record omitted).

      Instantly, Roane’s abject failure to even attempt to confirm the people

from whom he obtained the cars were the actual owners, combined with the

low price he paid for the cars or the fact that the “owners” simply gave him

the vehicle and his immediate resale of the goods, leads to the permissible


                                      -7-
J-S74018-16


conclusion that Roane knew or had reason to know those vehicles were

stolen. Accordingly, Parsons is not entitled to relief.

      Judgment of sentence affirmed.


      Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2016




                                      -8-